Citation Nr: 0815030	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  05-02 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
mechanical low back pain. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran had active service from February 1996 until 
February 1999.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Nashville, 
Tennessee. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In the present case, the Board finds that additional 
development is required in order to satisfy VA's obligations 
under the VCAA.  Specifically, it is determined that a VA 
examination must be obtained to determine the severity of the 
veteran's low back disability, for the reasons discussed 
below.

The veteran has indicated in a statement dated January 29, 
2008,  that her service-connected mechanical lower back pain 
has worsened.  Her last VA examination was conducted in 
August 2004.  

VA's General Counsel has indicated that when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate. VAOPGCPREC 11-95 (April 7, 1995) (while the 
Board is not required to direct a new examination simply 
because of the passage of time, VA's General Counsel has 
indicated that a new examination is appropriate when the 
claimant asserts that the disability in question has 
undergone an increase in severity since the time of the last 
examination).  It is additionally noted that the VA 
outpatient records, while more recent, are not adequate to 
rate the claim.  For example, such records do not contain 
specific range of motion findings.

Under these circumstances, the veteran should be afforded a 
VA examination for the purpose of determining the current 
severity of the service-connected disability on appeal.  
Caffrey v. Brown, 6 Vet. App. 377 (1994).    

The Board further determines that additional development is 
required with respect to the VCAA notice requirements.  In 
this regard, the U. S. Court of Appeals for Veterans Claims 
held in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) that, 
for    
an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet.App. 37 
(2008).   

It was further held that if the diagnostic code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement.  VA must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation.   

In this case, the notice letters of record do not satisfy the 
requirements of Vazquez-Flores.  Therefore, additional notice 
should be sent to the veteran to cure this notice deficiency.  
Moreover, following the issuance of such notice, the matter 
on appeal should be readjudicated by the Agency of Original 
Jurisdiction (AOJ).  


Accordingly, the case is REMANDED for the following actions:

1.  Issue a VCAA notice letter which 
satisfies all VCAA notice obligations in 
accordance with Dingess/Hartman v. 
Nicholson, Nos. 01-19 17 & 02-1506 (U.S. 
Vet. App. March 3, 2006), Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002), 
Vazquez-Flores v. Peake, 22 Vet.App. 37 
(2008)38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), 38 C.F.R. § 3.159, and 
any other applicable legal precedent.

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate her 
increased rating claim.  Specifically, 
the notice apprise the claimant that, to 
substantiate her claim, the medical or 
lay evidence must show a worsening or 
increase in severity of the disability, 
and the effect that such worsening or 
increase has on the claimant's employment 
and daily life.  Additionally, the notice 
should also provide examples of the types 
of medical and lay evidence that the 
claimant may submit (or ask the Secretary 
to obtain) that are relevant to 
establishing entitlement to increased 
compensation.   

The notice letter additionally should 
inform the claimant of the division of 
responsibility between her and VA in 
producing or obtaining evidence or 
information.  The veteran should also be 
advised to send to VA all evidence in her 
possession which pertains to the appeal.  
She should also be provided notice that a 
disability rating and an effective date 
for the award of benefits will be 
assigned if service connection is 
awarded.

2.  The veteran should be afforded an 
examination to determine the severity of 
her service-connected mechanical lower 
back pain.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.

The examiner should obtain a detailed 
clinical history from the veteran.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation.  The examiner should provide 
ranges of motion of the lower back, 
describe symptoms exhibited by the 
veteran to include any ankylosis, gait, 
scoliosis, muscle spasms, guarding, 
localized tenderness, neurological and 
orthopedic involvement, limitation of 
motion, pain on use, weakness, excess 
fatigability, and/or incoordination.  

The examiner should also assess whether 
the veteran exhibits signs and symptoms of 
intervertebral disc syndrome, and address 
the number of incapacitating episodes, if 
any, experienced by the veteran, giving 
the estimate in the number of weeks (total 
duration) over the past twelve months.  

3.  When the above actions are completed, 
readjudicate the claim for an increased 
rating for the veteran's service-
connected mechanical lower back pain.  If 
the benefit sought is not granted, the 
veteran and her representative should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



